THE THIRTEENTH COURT OF APPEALS

                                   13-12-00066-CR


                                 OBED GONZALEZ
                                       v.
                               THE STATE OF TEXAS


                                On appeal from the
              County Court at Law No. 5 of Montgomery County, Texas
                            Trial Cause No. 10-261053


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

October 24, 2013.